[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 589 
Upon the finding of the judge, "that plaintiffs were owners and entitled to the possession of the paper, and defendant had wrongfully seized and taken the same," there could be no question of law for this court to consider. *Page 590 
The plaintiffs would be entitled to judgment of course. But the record shows that the General Term ordered a new trial both upon the law and facts of the case; and that opens to our consideration the question whether the General Term were right in holding that the court at circuit erred on questions of fact.
The circuit judge held in substance, that upon the evidence in the case, the plaintiffs were entitled to be regarded as vendees of the paper in question, or in other words, that it was sold to them, and not sent forward to be sold on commission. In this view, I think the learned judge was wrong. There was no agreement or understanding under which Helliwell was authorized to send forward the paper as upon a sale. The only business between the parties in respect to paper to be sent was that for selling on commission. The plaintiffs' order of the 29th of March will not, when viewed in the light of the circumstances under which it was given, bear the construction, that plaintiffs were ordering paper as purchasers. They were simply giving directions as to kinds, qualities and quantities wanted to meet demands in their commission business, and requesting such paper to be made and supplied; and their own account, rendered as late as the 21st of May, shows that not only the paper received before that time, but this 48 reams, which they then expected to receive, and of which they had the invoice and bill of lading in hand, were included as paper to be sold on commission. I think the General Term were right in holding that there was no evidence to justify the finding of a sale of the paper sent on the 6th of May. The only items of evidence that gave color to that idea, were the form of the invoice and the statement of Helliwell that that form was such as he used "when paper was sent on sale." But these were not controlling; and every inference to be drawn from them was explained and overcome by the facts and circumstances of the case. Besides, the parties to the transaction were on the stand, and neither of them assumed to testify that there was a sale of the paper so as to create the relation of vendor and vendees. In short, there was no point of time in respect to *Page 591 
this paper, when plaintiffs were bound to take the same absolutely as their own, at the price of 11 cents per pound, with no right to charge commissions, freight and charges thereon against the proceeds thereof, in Skinner's account.
To entitle plaintiffs, therefore, to hold the property as against defendant, it was essential to establish one of two propositions: first, that they had made advances specially upon the credit of this shipment; or, second, that they were entitled, by their arrangement with Skinner, to a lien for any balance of advances generally.
It is apparent that no specific advancement on this particular paper was made by plaintiffs. All the advances made by plaintiffs had been made several days before this paper was shipped. They were made on property then in hand, or of the shipment of which they had been advised. This clearly appeared from the correspondence of the parties; and it as clearly appeared that the forty-eight reams sent on the 6th May was sent, not to apply on advances made, but to induce the plaintiffs to accept the draft of $350, which they never did accept or pay. Helliwell's letter distinctly informed them of this object, and urged them to carry it out by going to the bank and accepting the dishonored draft. He accompanied the letter also with a statement showing that on receiving the forty-eight reams and accepting the draft they would still be in arrears on advances, over ninety dollars. In truth, there are no facts or circumstances in the case tending to show that any advance was ever made specifically on the credit of this shipment.
Was there any proof of an agreement by which plaintiffs were entitled to a lien for any balance of general advances? I am not able to discover any such evidence; but if there were, it is sufficient to say there was no such balance. The advances upon paper sent to be sold on commission, as shown by the account rendered by plaintiffs as late as 21st of May, were, including insurance, carting, freight and commissions, $2,066. They had received paper, which, with the forty-eight reams not then received, was estimated to bring $2,596.22; so that Helliwell was clearly right when he claimed that, *Page 592 
after accepting his $350 draft, there would still be a balance of advances due him.
But the account shows that there had been sold to Skinner, at various dates, from the 25th of March, 1857, to the 22nd of April following, both inclusive, merchandise to the amount of $794.64; and it is necessary to bring this item into the account, to make out any balance of indebtedness from Skinner to plaintiffs. There was nothing whatever to show that these sales of merchandise were to be considered as advances on the paper to be sold on commission; nor to show that they were not made on the ordinary credit, and were, therefore, not in fact due. Nor was there a scintilla of evidence to show any agreement or understanding that plaintiffs should have any lien as commission merchants on property to be sold by them as such, for a balance of their general account for merchandise sold to Skinner. Such a lien, I suppose, is not to be presumed for the purpose of enabling them to hold property in transitu, and which has never, in fact, come to their hands. There was no express agreement to that effect found or proved; and this case, therefore, falls within the rule as settled by this court in Winter v. Coit (3 Seld., 288), which is to the effect that when factors receive a bill of lading of property shipped to them to sell, with a letter informing them of a draft on account of the proceeds, they acquire no lien until they have accepted the consignment upon the terms of the letter, and that they acquire no lien for a general balance before the property is actually received by them, unless in pursuance of an express agreement, or one necessarily implied from their dealings with their principal, the existence of which is a question of fact to be found by the court or jury.
I concur, therefore, in the conclusion of the General Term in this case. The judgment should be affirmed, and a final judgment ordered in favor of defendant, pursuant to the stipulation of appellants.
All the judges concurred, except PORTER, J., who, having been counsel in the case, did not sit.
Judgment affirmed. *Page 593